 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONIC ALLY F
NICA ILED

SOUTHERN DISTRICT OF NEW YORK
DOC #:
oe

 

 

 

 

 

 

United States of America,

—V—
18-cr-224 (AJN)

Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

ALISON J. NATHAN, District Judge:
On March 8, 2020, Mr. Sadr filed a letter requesting a curative instruction with respect to

Government Exhibit 411. See Dkt. No. 274. The Government shall respond to Mr. Sadr’s

March 8 letter by no later than 7 p.m. on March 8, 2020.
3 [Pl ao

“ ee

SO ORDERED.

  

ds A

ALISON J. NATHAN
United States District Judge

Dated: March § , 2020
New York, New York

 

 
